IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ANTHONY RAY PERKINS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0526

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 8, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

James Max Kennedy, of Bires, Schaffer and DeBorde, Houston, Texas; Donald B.
Mairs, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Quentin Humphrey, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.